Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Husband and wife, § 274*—when evidence sufficient to sustain conviction for abandonment. In a prosecution charging defendant with a misdemeanor under Hurd’s Rev. St., ch. 68, sec. 24 (J. & A. ¶ 3431), providing that “every person who shall without good cause abandon his wife, and neglect and refuse to maintain and provide for her * * * shall be deemed guilty of a misdemeanor,” evidence held sufficient to warrant the - jury in finding defendant guilty. 2. Husband and wife, § 272*—what is nature of proceeding against husband for abandonment. A proceeding under Hurd’s Rev. St., ch. 68, sec. 24 (J. & A. ¶ 3431), providing that “every person who shall without good cause abandon his wife, and neglect and refuse to maintain and provide for her * * * shall be deemed guilty of a misdemeanor,” is a criminal proceeding and the amount ordered to be paid by defendant is in the nature of a fine assessed against him, although ordered by the statute to be paid to the wife. 3. Husband and wife, § 272*—how amount of penalty for abandonment determined. The amount of the penalty to be assessed against a defendant in case of conviction of wife abandonment under Hurd’s Rev. St., ch. 68, sec. 24 (J. & A. ¶ 3431), and to be paid to the wife as provided by the statute, is to be determined by the rules relating to the imposition of fines and not by those applicable to cases of separate maintenance. 4. Husband and wife, § 272*—when amount of penalty for wife abandonment in discretion of court. The amount of the penalty to be assessed against a defendant in case of conviction of wife abandonment under Hurd’s Rev. St., ch. 68, sec. 24 (J. & A. ¶ 3431), must be left somewhat to the discretion of the court. 5. Husband and wife, § 272*—when no abuse of discretion of court in fixing penalty for wife abandonment. Where defendant had been convicted of wife abandonment under Hurd’s Rev. St., ch. 68, sec. 24 (J. & A. ¶ 3431), an order that defendant pay his wife $8 a week for fifty-two weeks held not an abuse of discretion in fixing the penalty provided by such statute, where it appeared that at the time defendant abandoned his wife he had $800 in money, but made no provision for her, and that during a period of about a year and a half intervening between such abandonment and the trial he paid her $1.50 and gave her some secondhand clothes for their children, but made no other provision for her.